It DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10, 14-17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh KR 100708522 B1 (hereinafter Suh).
In regards to claim 1, Suh teaches a compartment locking system (abstract), comprising: a plunger (406) having an upper portion, a central portion and a lower portion (See reference image 1), said plunger located within a compartment (See fig 1); at least one leg (401) pivotally attached (See fig 1 - 6) to said lower portion (See fig 1); and a first biasing member (407) connecting said plunger with said at least one leg (since the biasing member helps to position the leg within the compartment and therefore serves to aid in connecting the leg with the plunger).  

    PNG
    media_image1.png
    664
    720
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 2, Suh teaches the compartment locking system of claim 1, wherein said plunger has a first side (seen in fig 1), a second side (opposite side not seen in fig 1), a third side (top with respect to fig 1) and a fourth side (bottom with respect to fig 1) wherein said first and second sides are parallel one another and said third and fourth sides are parallel one another.  
In regards to claim 3, Suh teaches the compartment locking system of claim 2, wherein said upper portion of said plunger has a finger extending laterally from said third side (See reference image 1).  
In regards to claim 4, Suh teaches the compartment locking system of claim 1, further comprising a second biasing (408) member coiled about said upper portion of said plunger (See fig 1, 31).  
In regards to claim 6, Suh teaches the compartment locking system of claim 2, wherein a stop extends laterally from said third side of said plunger, said stop separates said central portion from said lower portion (See reference image 1).  
In regards to claim 7, Suh teaches the compartment locking system of claim 2, wherein said first biasing member is connected adjacent the fourth side of said plunger (See reference image 2).  

    PNG
    media_image2.png
    714
    1001
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 8, Suh teaches the compartment locking system of claim 1, wherein said plunger is non-symmetrical about a longitudinal axis (Since the plunger has a pivot for the leg).  
In regards to claim 10, Suh teaches the compartment locking system of claim 8, wherein said at least one leg has an arm laterally offset from the longitudinal axis of the plunger (See fig 1).  
In regards to claim 14, Suh teaches the compartment locking mechanism of claim 1, further comprising a locking flange (410) having an anchor portion and a trip portion (See reference image 2), wherein said trip portion is located at an angle with respect to said anchor portion, wherein said at least one leg pivots past said trip portion when a first side of said at least one leg contacts a first side of said trip portion (See fig s2 -s3)  or said at least one leg locks with a second side of said trip portion when a second side of said at least one leg contacts the second side of the trip portion.

    PNG
    media_image3.png
    544
    662
    media_image3.png
    Greyscale

In regards to claim 15, Suh teaches a method for using a locking system for a compartment (abstract), comprising: providing a longitudinally movable plunger (406) within said compartment (See fig S1-S6);  pivotally attaching at least one leg  (401) to said plunger; and providing a first biasing 
In regards to claim 16, Suh teaches the method of claim 15, further comprising selectively biasing said plunger in a longitudinally raised position (as the biasing occurs when the plunger is raised) with a second biasing member (408) longitudinally aligned with said plunger (See fig 1), wherein both said plunger and said at least one leg longitudinally raise together (See fig 1-6). 
In regards to claim 17, Suh teaches the method of claim 16, further comprising selectively locating said plunger in a longitudinally lowered position (Fig S1 and S6) with a movable member (410) depressing said plunger against said second biasing member, wherein both said plunger and said at least one leg longitudinally lower together (See fig S1-S6).  
In regards to claim 19, Suh teaches the method of claim 17, wherein in said lowered position said at least one leg and a locking flange are at least partially longitudinally aligned (See fig S1).  
In regards to claim 21, Suh teaches a method for using a locking system for a compartment, comprising: providing a longitudinally movable plunger (406); pivotally attaching at least one gravity-biased leg (401, can be biased by both gravity and a spring) to said plunger to locate said leg in a longitudinally downward orientation after having been turned away from said longitudinally downward orientation (See fig S1-S4).
Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Mills US 1925199 A (hereinafter Mills).
In regards to claim 1, Mills teaches a compartment locking system (fig 1), comprising: a plunger (33) having an upper portion, a central portion and a lower portion (See reference image 3), said plunger located within a compartment (See fig 2); at least one leg pivotally attached (28) to said lower portion 

    PNG
    media_image4.png
    111
    487
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    787
    479
    media_image5.png
    Greyscale

Reference image 3
In regards to claim 12, Mills teaches the compartment locking system of claim 1, wherein said at least one leg comprises a first leg and a second leg (See fig 2) wherein said lower portion of said plunger is located between the first leg and the second leg.  
In regards to claim 13, Mills teaches the compartment locking system of claim 12, wherein said first and second legs have complementary shaped and aligned lower flanges (See fig 2, vertically aligned).  
Claim(s) 1, 5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Sato US 20020096892 A1 (hereinafter Sato).
In regards to claim 1, Sato teaches a compartment locking system (See fig 1), comprising: a plunger (4) having an upper portion, a central portion and a lower portion (See fig 1), said plunger located within a compartment (See fig 1); at least one leg (30) pivotally attached (See fig 5A) to said lower portion (See fig 1); and a first biasing member (6) connecting said plunger with said at least one leg (Since the forcing means forces the slider to the back of the housing to contact with the leg; See para 29).  
	In regards to claim 5, Sato teaches the compartment locking system of claim 1, wherein said lower portion of said plunger has at least one slotted arc cam way (See fig 4e and fig 3).  
In regards to claim 9, Sato teaches the compartment locking system of claim 5, wherein said at least one leg has at least one cam follower (32b), said cam follower located within said slotted arc cam way (See fig 6a).  
In regards to claim 11, Sato teaches the compartment locking system of claim 9, wherein said at least one leg has an upper flange located laterally offset from said at least one cam follower (See reference image 4), said upper flange being connected (indirectly) to said first biasing member.  

    PNG
    media_image6.png
    370
    817
    media_image6.png
    Greyscale

Reference image 4




Allowable Subject Matter
Claims 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the method of using the lock system as claimed in dependent claims 18 and 20 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 18 and 20, the prior art of record, including Suh KR 100708522 B1, teach methods having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach a longitudinal gap is provided between said at least one leg and a locking flange so that the two do not come in contact in the longitudinal raised position or in a first direction, said at least one leg pivots past a trip portion of said locking flange when a first side of said at least one leg contacts a first side of said trip portion, and in a second, opposite direction to said first direction, said at least one leg locks with a second side of said trip portion when a second side of said at least one leg contacts the second side of the trip portion, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the method of using the lock system without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the methods of claims 18 and 20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martersteck US 2089498 A - teaches a similar plunger shape.
Matthews US 1423773 A – teaches a similar curved arch way but on the leg.
Maniaci US 20170122003 A1 – teaches a similar device with a plunger.
Walla US 6109708 A – teaches a similar device.
Gwozdz US 4099753 A – teaches a device with similar springs and groove.
Henne US 5072974 A – teaches a similar device.
Lin US 6409290 B1 – teaches a similar device with similar grooves.
Jiang WO 2020063907 A1 – teaches a device similar to the independent claims.
Ishii US 4424426 A – could read on some independent claims.
Kolendowicz US 4088354 A – could read on some independent claims.
Wintersteiger US 8757677 B2 – teaches a similar device.
Dartus et al. FR 3005980 A3 – teaches a device that may read on some claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675